DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The submitted Foreign Priority Document is of poor quality and has marks on the original document.
Information Disclosure Statement
	Certain references listed in the information disclosure statement have not been considered, because it is not clear if the accompanying documents are the documents listed. The specifications provided do not have any identifiers thereon that are indicators of what the documents are. In other words, the documents appear to be written disclosures from unknown applications.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does teach or reasonably suggest a crossing structure applied to an integrated transformer, as recited in claim 1 and particularly including “wherein the sixth segment connects the first segment and the fifth segment through a plurality of through structures, and the second segment, the seventh segment and the fourth segment form a second trace; and wherein the first metal layer is different from the second metal layer.”
The prior art of record does not teach or reasonably suggest a crossing structure applied to an integrated transformer or an integrated inductor as recited in claim 6, and particularly including “wherein the seventh segment connects the third segment and the fifth segment through a plurality of through structures. and the third segment. the fifth segment and the seventh segment form a first trace: wherein the eighth segment connects the fourth segment and the sixth segment through a plurality of through structures. and the fourth segment. the sixth segment and the eighth segment form a second trace: and wherein the first metal layer is different from the second metal layer.”
The prior art of record does not teach or reasonably suggest a crossing structure applied to an integrated transformer or an integrated inductor as recited in claim 9 and particularly including, “wherein the eighth segment connects the first segment and the seventh segment through a plurality of 
Conclusion
This application is in condition for allowance except for the formal matters discussed above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814